DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Claim Objections
Claim 20 is objected to because of the following informalities: the recitation “The catalyst device of claim 19, a catalyst device further comprising” is incorrect and should read “The catalyst device of claim 19, further comprising”.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities: the recitation “The catalyst device of claim 1, a catalyst device characterized in that” is incorrect and should .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Claim 22 is rejected for being dependent on claim 1 while claims 20-35 are rejected for being dependent on claim 19.

Claims 1 and 20 recite the limitation “a main body assembled between the case and each other and having a receiving part formed therein to that a substrate is seated” which is indefinite for being unclear what structure of “each other” Applicant is referencing.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “a main body having a receiving part formed within the main body so that a substrate is seated” for purposes of examination.

Claim 1, 11, 19 and 36 recite the limitation “wherein the catalyst part is located to be spaced at a first spacing distance L between the light source part and the catalyst part” 

Claims 1, 11, 19 and 36 recite the limitation “wherein the catalyst part is extended with the same horizontal and vertical lengths” which is indefinite for being unclear what the word “extended with the same” means as there is no point of reference (eg. edge to edge of the catalyst part length) or what horizontal and vertical are relative to.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “wherein the catalyst part has a lower surface in the shape of a square” for purposes of examination.

Claims 1, 11, 19 and 36 recite the limitation “wherein P is an optical amount, and wherein the optical amount is concentrated as Pmax in a center of the lower surface of the catalyst part” which is indefinite for being unclear if Pmax is defined as the optical amount that is hitting the center of the lower surface or if Pmax is the maximum optical amount of the light source.  Based on the Applicant’s claimed invention as best understood by the Examiner, the limitation will be interpreted as “wherein P is an optical amount, and wherein the optical amount is concentrated as Pmax, wherein Pmax is the maximum optical amount of the light source, in a center of the lower surface of the catalyst part" for purposes of examination. 

Claims 1, 11, 19 and 36 recite the limitation “wherein the first spacing distance L is equal to a length of the catalyst part * tan (theta/2) which is indefinite for being unclear what the metes and bounds of the term “length” are.  In other words, broadest reasonable interpretation begs to ask if the “length” is an edge to edge length, some portion of the edge to edge length, a length from any point of one edge to any point of another edge.  Applicant has failed to disclose in their description how the “length” is defined, raising the issue of a lack of written description, addressed above.  Broadest reasonable interpretation is that any length of the catalyst part will satisfy the requirement of presented by the Applicant for the term “a length of the catalyst part.

Claims 1 and 19 recite the limitation “wherein the case is formed so that an amount of light of 2/3P intensity surrounds the rest of the catalyst part except for the lower surface of the catalyst part in order to irradiate the entire lower surface of the catalyst part” which is indefinite for being unclear what “rest of the catalyst part is” since there is no relative portion of the catalyst part to compare it to.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “wherein the case is formed such that a light intensity of at least 2/3P or greater is applied to every portion of the lower surface of the catalyst part in order to irradiate the entire lower surface” for purposes of examination.

Claim 11 recites the limitation “wherein the light source part selectively uses any one of ultraviolet ray having a first wavelength region or visible ray have a second wavelength 

Claim 22 recites the limitation, “the catalyst device of claim 1, the main body is a catalyst device in which an opening portion is formed so that a part of the socket coupled to the substrate is engaged so as to project to the outside of the main body” which is indefinite for the phrase ”the main body is a catalyst device” being unclear if the catalyst device comprises further another catalyst device and for the limitation “the socket” which renders the claim indefinite for lacking antecedent basis, making it unclear if claim 22 should really be dependent on claim 21, where the socket is antedated, or if Applicant intends to antedate the term “the socket”.  Furthermore, the claim is rendered indefinite for being unclear what the part of the socket is engaged to. Based on Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “the catalyst device of claim 1, in which an opening portion is formed in the main body so that a part of a socket coupled to the substrate is engaged with the main body so as to project to the outside of the main body”



Claim 36 recites the limitation “wherein the light source part selectively uses any one of ultraviolet ray having a first wavelength region or visible ray have a second wavelength region, and wherein the second wavelength region has the maximum optical energy Pmax kept in a range of 380-760nm” which is indefinite for the metes and bounds of the claim to clearly be defined since it is unclear if a light source having a second wavelength region is required or not.  Using broadest reasonable interpretation, for purposes of examination, the limitation will be interpreted as the light source being required to produce only one of either the first wavelength region or the second wavelength region due to the phrase “selectively uses any one of”.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 an103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, 19-24, 26-28, 30, 31, 33, 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0325606), hereinafter referred to as Kim, in view of Sambandan et al. (US 2018/0280559), hereinafter referred to as Sambandan, Burnett (US 9,205,169), hereinafter referred to as Burnett, and Ohya et al. (US 2003/0046947), hereinafter referred to as Ohya.

Regarding claim 1, Kim teaches a catalyst device (Fig. 1, 100), comprising:
a case (Fig. 3, 110);
a light source part (Fig. 3, 121) located to face an inside (annotated by Examiner in Figure 1) of the case to irradiate light toward an inside surface (annotated by Examiner in Figure 1) of the case; and
a main body (Fig. 3, comprising 112 and 113) having a receiving part (walls 113) formed on the main body so that a substrate (Fig. 3, 122) is seated (since the substrate cannot be shifted between the walls 113, the substrate is considered seated),
a catalyst part (Fig. 3, 130) located on the inside surface of the case, and generating the catalyst reaction (see paragraph 0011, “a catalyst part fixed to the body to conduct photocatalytic reaction with the light irradiated by the light source…”) by the light irradiated by the light source part,
wherein the catalyst part is located to be spaced at a first spacing distance L (annotated by Examiner in Figure 1) apart from the light source part;
wherein the first spacing distance L is measured from the light source to a lower surface (see annotated Figure 1 by the Examiner) of the catalyst part such that the 
wherein P is an optical amount (optical amount of light from light source), and wherein the optical amount is concentrated as Pmax, wherein Pmax is the maximum optical amount of the light source, in a center of the lower surface of the catalyst (Pmax occurs at the closest distance, normal to, the light source, which is the center of the lower surface of the catalyst part) of the catalyst part and wherein the optical amount is concentrated as Pmax (intensity of light coming perpendicular from the light source) in a center of the lower surface (center of the catalyst closest to the light source) of the catalyst part;
wherein the first spacing distance L is equal to a length of the catalyst part (a length of a portion of the lower surface area in annotated Figure 1 by the Examiner such that satisfaction of L is equal to that length *tan(theta/2) wherein theta is an angle that makes the statement true) *tan(theta/2) (angle theta which makes the statement L=a length of the lower surface*tan(theta/2)), wherein theta is an angle (an angle between dotted lines extending from the light source part in Fig. 3 and labeled first length L) at which the light from the light source hits the catalyst part.
wherein the case is formed so that an amount of light intensity (intensity coming from the light source during operation) is applied to every portion of the lower surface of the catalyst part in order to irradiate the entire lower surface.

    PNG
    media_image1.png
    422
    866
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 3 of Kim.
Kim does not teach wherein the catalyst part has a lower surface in the shape of a square, however changing the dimensions/shape of the lower surface is rendered obvious to one of ordinary skill in the art before the effecting filing date of the Applicant’s claimed invention since the courts have held that a change in dimension/shape (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) with predictable results is not patentable.  In the instant case of Applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have changed the dimensions/shape of the lower surface of the catalyst part in order to provide the predictable result of optimizing the exposed lower surface (indicated in annotated Figure 1 by the Examiner) of the catalyst part to the light source thereby promoting a photocatalytic reaction and is considered routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).

Kim does not explicitly teach wherein a light intensity of at least 2/3P or greater is applied to every portion of the lower surface of the catalyst part.

Sambandan teaches the same concept of Kim of creating a photocatalytic reaction between UV light source part (Fig. 1, “LED”) and a catalyst part (Fig. 1, “PCAT”) where a minimum intensity threshold is required (see paragraph 0045, “it is believed that being too proximal to the photocatalytic material decreased the light illumination area of the photocatalytic material surface to below the necessary or desired threshold. While not wanting to be limited by theory, it is believed that being too distal from the photocatalytic material results in insufficient the light intensity area, heat, etc to below the necessary or desired threshold.”) for the photocatalytic reaction to occur or occur at a desired rate since intensity is a measure of power/unit surface area.  Sambandan goes on to teach angle theta in Fig. 1 which corresponds to intensity of the light source based on a distance/angle the UV light from the light source hits the catalyst part.

In view of Sambandan, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first spacing distance such that the lower surface is exposed to a minimum intensity threshold of 2/3Pmax spread over an entire lower surface area of the catalyst part since establishing a minimum intensity for a given catalyst part for the photocatalytic reaction to occur is well within the understanding of one of ordinary skill in the art at the time of the Applicant’s effectively filed invention, whereby, as already discussed in claim 1, the first spacing distance L is 

Assuming arguendo, that Kim does not teach wherein the first spacing distance L is equal to a length of the catalyst part * tan (theta/2) wherein theta is an angle at which the light from the light source hits the catalyst part, the Examiner looks to Burnett and Ohya discussed below.

Burnett teaches a catalyst device (Fig. 4) including a light source part (Fig. 4, 401) spaced apart from catalyst 402 (Fig. 4) wherein it is disclosed that the maximum optical energy (“intensity”, column 7, lines 57-68 and column 8, lines 1-10, “the distance traveled by ray 410 is longer than the distance traveled by ray 407. Therefore, the ray 407 from curved reflector 406 will have a higher intensity and higher energy level when it reaches segment 403 when compared to the intensity and energy level of ray 410 when it reaches segment 404 …In addition to reducing and/or minimizing the distance traveled by ray 407, curved reflector 406 may also cause the reflected ray to impact the target surface 402 in a perpendicular or nearly perpendicular direction.”) of the light source part is dependent on the distance the light source is spaced apart from the catalyst by a first spacing distance L (annotated by Examiner in Figure 2).


    PNG
    media_image2.png
    562
    798
    media_image2.png
    Greyscale

Figure 2: annotated Fig. 4 of Burnett.


Ohya teaches light source 19 (Fig. 11, 19bs) spaced apart a first distance from a catalyst (Fig. 11, 17) as well as where the intensity of the radiation from the light source is dependent on the angle at which the light strikes the catalyst as shown in Fig. 7, where the light source vector being normal to (perpendicular) the catalyst determines the intensity that portion of the catalyst experiences.

Additionally, Sambandan teaches everything mentioned above and note that the concept of creating a photocatalytic reaction between UV light source part (Fig. 1, “it is believed that being too proximal to the photocatalytic material decreased the light illumination area of the photocatalytic material surface to below the necessary or desired threshold. While not wanting to be limited by theory, it is believed that being too distal from the photocatalytic material results in insufficient the light intensity area, heat, etc to below the necessary or desired threshold.”) for the photocatalytic reaction to occur or occur at a desired rate since intensity is a measure of power/unit surface area wherein the intensity is dependent on an angle (theta, Fig. 1) at which light from the light source hits the catalyst part.

In view of Burnett, Ohya, and Sambandan, the distance and angle at which the light from the light source part irrradiates on to the catalyst part has been shown to be a result effective variable in that changing the angle is directly proportional to the first spacing distance L and the intensity of light that strikes the catalyst part for optimization of catalytic reaction and space taken up by the catalyst device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the first spacing distance L to be equal to a length of the catalyst part x Tan(theta/2) in order to get a desired minimum intensity over the entire lower surface (annotated Figure 1 by the Examiner) catalyst part as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).  

a case (Fig. 3, 110);
a light source part (Fig. 3, 121) located to face an inside (annotated by Examiner in Figure 1) of the case to irradiate light toward an inside surface (annotated by Examiner in Figure 1) of the case; and
a catalyst part (Fig. 3, 130) located on the inside surface of the case, and generating the catalyst reaction (see paragraph 0011, “a catalyst part fixed to the body to conduct photocatalytic reaction with the light irradiated by the light source…”) by the light irradiated by the light source part,
wherein the catalyst part is located to be spaced at a first spacing distance L (annotated by Examiner in Figure 1) apart from the light source part;
wherein the first spacing distance L is measured from the light source to a lower surface (see annotated Figure 1 by the Examiner) of the catalyst part such that the lower surface of the catalyst part is exposed to a minimum intensity of at least 2/3Pmax (Pmax occurs at the closest distance, normal to, the light source);
wherein P is an optical amount (optical amount of light from light source), and wherein the optical amount is concentrated as Pmax, wherein Pmax is the maximum optical amount of the light source, in a center of the lower surface of the catalyst (Pmax occurs at the closest distance, normal to, the light source, which is the center of the lower surface of the catalyst part) of the catalyst part and wherein the optical amount is concentrated as Pmax (intensity of light coming perpendicular from the light source) in a center of the lower surface (center of the catalyst closest to the light source) of the catalyst part;

wherein the light source part selectively (when power is applied and not applied to the light source part, such as when the vehicle is off and on) uses ultraviolet ray (see paragraph 0042, lines 1-5, “The LED 121 serves to irradiate UVA (Ultra Violet-A) light or UVC (Ultra Violet-C) light having a wavelength of 400 nm or under”) having a first wavelength (inherent wavelength of types UV-A and UV-C)

Kim does not teach wherein the catalyst part has a lower surface in the shape of a square, however changing the dimensions/shape of the lower surface is rendered obvious to one of ordinary skill in the art before the effecting filing date of the Applicant’s claimed invention since the courts have held that a change in dimension/shape (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) with predictable results is not patentable.  In the instant case of Applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have changed the dimensions/shape of the lower surface of the catalyst part in order to provide the predictable result of optimizing the exposed lower surface (indicated in annotated Figure 1 by the Examiner) of the catalyst part to the light source thereby 

Kim does not explicitly teach wherein a light intensity of at least 2/3P or greater is applied to every portion of the lower surface of the catalyst part.

Sambandan teaches the same concept of Kim of creating a photocatalytic reaction between UV light source part (Fig. 1, “LED”) and a catalyst part (Fig. 1, “PCAT”) where a minimum intensity threshold is required (see paragraph 0045, “it is believed that being too proximal to the photocatalytic material decreased the light illumination area of the photocatalytic material surface to below the necessary or desired threshold. While not wanting to be limited by theory, it is believed that being too distal from the photocatalytic material results in insufficient the light intensity area, heat, etc to below the necessary or desired threshold.”) for the photocatalytic reaction to occur or occur at a desired rate since intensity is a measure of power/unit surface area.  Sambandan goes on to teach angle theta in Fig. 1 which corresponds to intensity of the light source based on a distance/angle the UV light from the light source hits the catalyst part.

In view of Sambandan, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first spacing distance such that the lower surface is exposed to a minimum intensity threshold of 2/3Pmax spread over an 

Assuming arguendo, that Kim does not teach wherein the first spacing distance L is equal to a length of the catalyst part * tan (theta/2) wherein theta is an angle at which the light from the light source hits the catalyst part, the Examiner looks to Burnett and Ohya discussed below.

Burnett teaches a catalyst device (Fig. 4) including a light source part (Fig. 4, 401) spaced apart from catalyst 402 (Fig. 4) wherein it is disclosed that the maximum optical energy (“intensity”, column 7, lines 57-68 and column 8, lines 1-10, “the distance traveled by ray 410 is longer than the distance traveled by ray 407. Therefore, the ray 407 from curved reflector 406 will have a higher intensity and higher energy level when it reaches segment 403 when compared to the intensity and energy level of ray 410 when it reaches segment 404 …In addition to reducing and/or minimizing the distance traveled by ray 407, curved reflector 406 may also cause the reflected ray to impact the target surface 402 in a perpendicular or nearly perpendicular direction.”) of the light source part is dependent on the distance the light source is spaced apart from the catalyst by a first spacing distance L (annotated by Examiner in Figure 2).

Ohya teaches light source 19 (Fig. 11, 19bs) spaced apart a first distance from a catalyst (Fig. 11, 17) as well as where the intensity of the radiation from the light source is dependent on the angle at which the light strikes the catalyst as shown in Fig. 7, where the light source vector being normal to (perpendicular) the catalyst determines the intensity that portion of the catalyst experiences.

Additionally, Sambandan teaches everything mentioned above and note that the concept of creating a photocatalytic reaction between UV light source part (Fig. 1, “LED”) and a catalyst part (Fig. 1, “PCAT”) where a minimum intensity threshold is required (see paragraph 0045, “it is believed that being too proximal to the photocatalytic material decreased the light illumination area of the photocatalytic material surface to below the necessary or desired threshold. While not wanting to be limited by theory, it is believed that being too distal from the photocatalytic material results in insufficient the light intensity area, heat, etc to below the necessary or desired threshold.”) for the photocatalytic reaction to occur or occur at a desired rate since intensity is a measure of power/unit surface area wherein the intensity is dependent on an angle (theta, Fig. 1) at which light from the light source hits the catalyst part.



Regarding claim 19, Kim teaches a catalyst device (Fig. 1, 100), comprising:
a case (Fig. 3, 110);
a light source part (Fig. 3, 121) located to face an inside (annotated by Examiner in Figure 1) of the case to irradiate light toward an inside surface (annotated by Examiner in Figure 1) of the case; and
a main body (Fig. 3, comprising 112 and 113) having a receiving part (walls 113) formed on the main body so that a substrate (Fig. 3, 122) is seated (since the substrate cannot be shifted between the walls 113, the substrate is considered seated)

wherein the catalyst part is located to be spaced at a first spacing distance L (annotated by Examiner in Figure 1) apart from the light source part;
wherein the first spacing distance L is measured from the light source to a lower surface (see annotated Figure 1 by the Examiner) of the catalyst part such that the lower surface of the catalyst part is exposed to a minimum intensity of at least 2/3Pmax (Pmax occurs at the closest distance, normal to, the light source);
wherein P is an optical amount (optical amount of light from light source), and wherein the optical amount is concentrated as Pmax, wherein Pmax is the maximum optical amount of the light source, in a center of the lower surface of the catalyst (Pmax occurs at the closest distance, normal to, the light source, which is the center of the lower surface of the catalyst part) of the catalyst part and wherein the optical amount is concentrated as Pmax (intensity of light coming perpendicular from the light source) in a center of the lower surface (center of the catalyst closest to the light source) of the catalyst part;
wherein the first spacing distance L is equal to a length of the catalyst part (a length of a portion of the lower surface area in annotated Figure 1 by the Examiner such that satisfaction of L is equal to that length *tan(theta/2) wherein theta is an angle that makes the statement true) *tan(theta/2) (angle theta which makes the statement L=a length of the lower surface*tan(theta/2)), wherein theta is an angle (an angle between 
wherein the case is formed so that an amount of light intensity (intensity coming from the light source during operation) is applied to every portion of the lower surface of the catalyst part in order to irradiate the entire lower surface.

Kim does not teach wherein the catalyst part has a lower surface in the shape of a square, however changing the dimensions/shape of the lower surface is rendered obvious to one of ordinary skill in the art before the effecting filing date of the Applicant’s claimed invention since the courts have held that a change in dimension/shape (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) with predictable results is not patentable.  In the instant case of Applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have changed the dimensions/shape of the lower surface of the catalyst part in order to provide the predictable result of optimizing the exposed lower surface (indicated in annotated Figure 1 by the Examiner) of the catalyst part to the light source thereby promoting a photocatalytic reaction and is considered routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).

Kim does not explicitly teach wherein a light intensity of at least 2/3P or greater is applied to every portion of the lower surface of the catalyst part.

“it is believed that being too proximal to the photocatalytic material decreased the light illumination area of the photocatalytic material surface to below the necessary or desired threshold. While not wanting to be limited by theory, it is believed that being too distal from the photocatalytic material results in insufficient the light intensity area, heat, etc to below the necessary or desired threshold.”) for the photocatalytic reaction to occur or occur at a desired rate since intensity is a measure of power/unit surface area.  Sambandan goes on to teach angle theta in Fig. 1 which corresponds to intensity of the light source based on a distance/angle the UV light from the light source hits the catalyst part.

In view of Sambandan, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first spacing distance such that the lower surface is exposed to a minimum intensity threshold of 2/3Pmax spread over an entire lower surface area of the catalyst part since establishing a minimum intensity for a given catalyst part for the photocatalytic reaction to occur is well within the understanding of one of ordinary skill in the art at the time of the Applicant’s effectively filed invention, whereby, as already discussed in claim 1, the first spacing distance L is a result effective variable, and likewise is a threshold intensity for the photocatalytic reaction to occur which is based at least in part, by wavelength, catalytic material, therefore establishing a minimum intensity threshold of 2/3Pmax across the entire lower 

Assuming arguendo, that Kim does not teach wherein the first spacing distance L is equal to a length of the catalyst part * tan (theta/2) wherein theta is an angle at which the light from the light source hits the catalyst part, the Examiner looks to Burnett and Ohya discussed below.

Burnett teaches a catalyst device (Fig. 4) including a light source part (Fig. 4, 401) spaced apart from catalyst 402 (Fig. 4) wherein it is disclosed that the maximum optical energy (“intensity”, column 7, lines 57-68 and column 8, lines 1-10, “the distance traveled by ray 410 is longer than the distance traveled by ray 407. Therefore, the ray 407 from curved reflector 406 will have a higher intensity and higher energy level when it reaches segment 403 when compared to the intensity and energy level of ray 410 when it reaches segment 404 …In addition to reducing and/or minimizing the distance traveled by ray 407, curved reflector 406 may also cause the reflected ray to impact the target surface 402 in a perpendicular or nearly perpendicular direction.”) of the light source part is dependent on the distance the light source is spaced apart from the catalyst by a first spacing distance L (annotated by Examiner in Figure 2).

Ohya teaches light source 19 (Fig. 11, 19bs) spaced apart a first distance from a catalyst (Fig. 11, 17) as well as where the intensity of the radiation from the light source is dependent on the angle at which the light strikes the catalyst as shown in Fig. 7, 

Additionally, Sambandan teaches everything mentioned above and note that the concept of creating a photocatalytic reaction between UV light source part (Fig. 1, “LED”) and a catalyst part (Fig. 1, “PCAT”) where a minimum intensity threshold is required (see paragraph 0045, “it is believed that being too proximal to the photocatalytic material decreased the light illumination area of the photocatalytic material surface to below the necessary or desired threshold. While not wanting to be limited by theory, it is believed that being too distal from the photocatalytic material results in insufficient the light intensity area, heat, etc to below the necessary or desired threshold.”) for the photocatalytic reaction to occur or occur at a desired rate since intensity is a measure of power/unit surface area wherein the intensity is dependent on an angle (theta, Fig. 1) at which light from the light source hits the catalyst part.

In view of Burnett, Ohya, and Sambandan, the distance and angle at which the light from the light source part irrradiates on to the catalyst part has been shown to be a result effective variable in that changing the angle is directly proportional to the first spacing distance L and the intensity of light that strikes the catalyst part for optimization of catalytic reaction and space taken up by the catalyst device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the first spacing distance L to be equal to a length of the catalyst part x Tan(theta/2) in order to get a desired minimum intensity 

Regarding claim 20, Kim, as modified, teaches the catalyst device of claim 19, and wherein Kim teaches wherein the catalyst device further comprises a main body (Fig. 3, comprising 112 and 113) having a receiving part (walls 113) formed on the main body so that a substrate (Fig. 3, 122) is seated (since the substrate cannot be shifted between the walls 113, the substrate is considered seated)

Regarding claim 23, Kim, as modified, teaches the catalyst device of claim 19, 
wherein Kim teaches that the light source part selectively (turns on or off) uses ultra violet rays (UVA or UVC light, paragraph 0042, “UVA…or UVC light having a wavelength of 400 nm or under) having first wavelength region (paragraph 0042, wavelengths of either UVA or UVC under 400 nm).
	
Regarding claim 24, Kim, as modified, teaches the catalyst device according to claim 19, however has not yet taught wherein the first spacing distance L is kept at 15mm.

Burnett teaches a catalyst device (Fig. 4) including a light source part (Fig. 4, 401) spaced apart from catalyst 402 (Fig. 4) wherein it is disclosed that the maximum optical the distance traveled by ray 410 is longer than the distance traveled by ray 407. Therefore, the ray 407 from curved reflector 406 will have a higher intensity and higher energy level when it reaches segment 403 when compared to the intensity and energy level of ray 410 when it reaches segment 404 …In addition to reducing and/or minimizing the distance traveled by ray 407, curved reflector 406 may also cause the reflected ray to impact the target surface 402 in a perpendicular or nearly perpendicular direction.”) of the light source part is dependent on the distance the light source is spaced apart from the catalyst by a first spacing distance L (annotated by Examiner in Figure 2).
Ohya teaches light source 19 (Fig. 11, 19bs) spaced apart a first distance from a catalyst (Fig. 11, 17) as well as where the intensity of the radiation from the light source is dependent on angle as shown in Fig. 7, where the light source vector being normal to (perpendicular) the catalyst determines the intensity that portion of the catalyst experiences.

In view of both Burnett and Ohya, the first spacing distance L is considered a results effective variable which is directly proportional to the intensity of the light which strikes the catalyst part, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the first spacing distance L to be 15mm in order to control the intensity at which light from the light source part strikes the catalyst part thereby providing the photocatalytic reaction, which is considered routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover 

Regarding claim 25, Kim, as modified, teaches the catalyst device of claim 19, wherein Kim further teaches a diffusion angle (angle between dotted lines in Fig. 3) however does not teach wherein the diffusion angle of the light source part is based on the maximum optical energy of the light source part is in a range of 20 degrees to 60 degrees.

The diffusion angle is considered a result of effective variable, meaning no unpredictable results through routine experimentation, in that changing diffusion angle changes the intensity of the light which strikes the catalyst part at different locations, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the diffusion angle between 20 and 60 degrees in order to control the intensity at which light from the light source part strikes the catalyst part to promote efficient photocatalytic reaction which is considered routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).  



Regarding claim 27, Kim, as modified, teaches the catalyst device of claim 19
and wherein Kim teaches the light source part is composed a singular light source (singular light source 121 in Fig. 10)

Regarding claim 28, Kim, as modified, teaches the catalyst device of claim 19, wherein the first wavelength region has the maximum optical energy Pmax kept in a range of 180-380nm, since as already taught in claim 19, the light source can use type UV-C(see paragraph 0042) which implicitly falls within the range of 180-380nm (UV-C is around 200-280 nm).

Alternatively, assuming arguendo, the wavelength of the UV light is considered a result of effective variable, meaning no unpredictable results through routine experimentation, in that changing UV wavelength changes the reaction rate of the photocatalytic reaction of the catalytic part, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the wavelength to be between a range of 180nm to 380 nm in order to control the reaction rate of the catalyst part which is considered routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is 

Regarding claims 30, Kim, as modified, teaches the catalyst device according to claim 19, however has not yet taught a reflection plate located to face the light source part  on the inside of the case  to reflect the light source irradiated from the light source part  to the catalyst part.

Burnett teaches a catalyst device (Fig. 4) including a light source part (Fig. 4, 401) spaced apart from catalyst 402 (Fig. 4) wherein it is disclosed that the maximum optical energy (“intensity”, column 7, lines 57-68 and column 8, lines 1-10, “the distance traveled by ray 410 is longer than the distance traveled by ray 407. Therefore, the ray 407 from curved reflector 406 will have a higher intensity and higher energy level when it reaches segment 403 when compared to the intensity and energy level of ray 410 when it reaches segment 404 …In addition to reducing and/or minimizing the distance traveled by ray 407, curved reflector 406 may also cause the reflected ray to impact the target surface 402 in a perpendicular or nearly perpendicular direction.”) of the light source part is dependent on the distance the light source is spaced apart from the catalyst by a first spacing distance L (annotated by Examiner in Figure 2).

Burnett teaches further a reflection plate (Fig. 4, 406) located to face the light source part 401 on the inside of the case 409 to reflect the light source irradiated from the light source part to the catalyst part thereby providing the light producing source to be “The shape of the one or more convex reflectors may be configured to minimize a distance between the ultraviolet light source and a near surface of the one or more catalyst substrates” .

In view of Burnett, it would have been obvious to one of ordinary skill in the art before the effective filing date of to have modified the case of Kim, as modified, to include at least one reflection plate as taught by Burnett in order to provide the predictable result of directing emitted radiation from the light source part, otherwise not directed at the catalyst part, towards the catalyst part increasing the overall amount of intensity directed towards the catalyst of Kim thereby minimizing the required distance between the light producing source and the catalyst thereby increasing compactness of the overall catalyst device while not sacrificing the ability to control the intensity of the light hitting the catalyst.

Regarding claim 31, Kim, as modified, does not teach wherein the reflection plate is located at an optical energy position between 2/3*Pmax and 1/3*Pmax.

Ohya teaches light source (Fig. 11, 19bs) spaced apart a first distance from a catalyst (Fig. 11, 17) as well as where the intensity of the radiation from the light source is dependent on angle as shown in Fig. 7, where the light source vector being normal to (perpendicular) the catalyst determines the intensity that portion of the catalyst experiences.



The location of the reflection plate is considered a result of effective variable, meaning no unpredictable results through routine experimentation, in that changing the location of the reflection plate changes the vector of intensity (magnitude and direction) of light from the light source part, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the location of the reflection device between 2/3*Pmax and 1/3*Pmax in order to provide the predictable result of controlling the intensity of the light in a particular region of the catalyst part to control photocatalytic reaction rate to increase efficiency which is considered routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 

Regarding claim 33, Kim, as modified, teaches an air conditioning apparatus (Fig. 11) for a vehicle (Fig. 11 is the air conditioner of a vehicle; see paragraph 0061), comprising:
an air conditioning case (300) for forming a space (space within 300) where inflow air (air from openings 211 and 212) is transferred from the space and through a vent (310s) formed in the air conditioner case through which the inflow air is discharged;
an evaporator  (410) provided inside the air canditioning case;
a heater core (420) provided at a rear side (side of air conditioning case downstream of the evaporator) of the air conditioning case with respect to an air flow direction (Fig. 11, from fan 214 to vents 310); and the catalyst device according to claim 19.

Regarding claim 34, Kim, as modified, teaches the air conditioning apparatus according to claim 33, and wherein Kim further teaches that the catalyst device is provided at a front side (right side of evaporator 410 in Fig. 11) of the evaporator within respect to the air flow direction.

Regarding claim 36, Kim teaches a catalyst device (Fig. 1, 100), comprising:
a case (Fig. 3, 110);

a catalyst part (Fig. 3, 130) located on the inside surface of the case, and generating the catalyst reaction (see paragraph 0011, “a catalyst part fixed to the body to conduct photocatalytic reaction with the light irradiated by the light source…”) by the light irradiated by the light source part,
wherein the catalyst part is located to be spaced at a first spacing distance L (annotated by Examiner in Figure 1) apart from the light source part;
wherein the first spacing distance L is measured from the light source to a lower surface (see annotated Figure 1 by the Examiner) of the catalyst part such that the lower surface of the catalyst part is exposed to a minimum intensity of at least 2/3Pmax (Pmax occurs at the closest distance, normal to, the light source);
wherein P is an optical amount (optical amount of light from light source), and wherein the optical amount is concentrated as Pmax, wherein Pmax is the maximum optical amount of the light source, in a center of the lower surface of the catalyst (Pmax occurs at the closest distance, normal to, the light source, which is the center of the lower surface of the catalyst part) of the catalyst part and wherein the optical amount is concentrated as Pmax (intensity of light coming perpendicular from the light source) in a center of the lower surface (center of the catalyst closest to the light source) of the catalyst part;
wherein the first spacing distance L is equal to a length of the catalyst part (a length of a portion of the lower surface area in annotated Figure 1 by the Examiner such 
wherein the light source part selectively (when power is applied and not applied to the light source part, such as when the vehicle is off and on) uses ultraviolet ray (see paragraph 0042, lines 1-5, “The LED 121 serves to irradiate UVA (Ultra Violet-A) light or UVC (Ultra Violet-C) light having a wavelength of 400 nm or under”) having a first wavelength (inherent wavelength of types UV-A and UV-C)

Kim does not teach wherein the catalyst part has a lower surface in the shape of a square, however changing the dimensions/shape of the lower surface is rendered obvious to one of ordinary skill in the art before the effecting filing date of the Applicant’s claimed invention since the courts have held that a change in dimension/shape (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) with predictable results is not patentable.  In the instant case of Applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have changed the dimensions/shape of the lower surface of the catalyst part in order to provide the predictable result of optimizing the exposed lower surface (indicated in annotated Figure 1 by the Examiner) of the catalyst part to the light source thereby promoting a photocatalytic reaction and is considered routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is 

Kim does not explicitly teach wherein a light intensity of at least 2/3P or greater is applied to every portion of the lower surface of the catalyst part.

Sambandan teaches the same concept of Kim of creating a photocatalytic reaction between UV light source part (Fig. 1, “LED”) and a catalyst part (Fig. 1, “PCAT”) where a minimum intensity threshold is required (see paragraph 0045, “it is believed that being too proximal to the photocatalytic material decreased the light illumination area of the photocatalytic material surface to below the necessary or desired threshold. While not wanting to be limited by theory, it is believed that being too distal from the photocatalytic material results in insufficient the light intensity area, heat, etc to below the necessary or desired threshold.”) for the photocatalytic reaction to occur or occur at a desired rate since intensity is a measure of power/unit surface area.  Sambandan goes on to teach angle theta in Fig. 1 which corresponds to intensity of the light source based on a distance/angle the UV light from the light source hits the catalyst part.

In view of Sambandan, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first spacing distance such that the lower surface is exposed to a minimum intensity threshold of 2/3Pmax spread over an entire lower surface area of the catalyst part since establishing a minimum intensity for a given catalyst part for the photocatalytic reaction to occur is well within the 

Assuming arguendo, that Kim does not teach wherein the first spacing distance L is equal to a length of the catalyst part * tan (theta/2) wherein theta is an angle at which the light from the light source hits the catalyst part, the Examiner looks to Burnett and Ohya discussed below.

Burnett teaches a catalyst device (Fig. 4) including a light source part (Fig. 4, 401) spaced apart from catalyst 402 (Fig. 4) wherein it is disclosed that the maximum optical energy (“intensity”, column 7, lines 57-68 and column 8, lines 1-10, “the distance traveled by ray 410 is longer than the distance traveled by ray 407. Therefore, the ray 407 from curved reflector 406 will have a higher intensity and higher energy level when it reaches segment 403 when compared to the intensity and energy level of ray 410 when it reaches segment 404 …In addition to reducing and/or minimizing the distance traveled by ray 407, curved reflector 406 may also cause the reflected ray to impact the target surface 402 in a perpendicular or nearly perpendicular direction.”) of the light 

Ohya teaches light source 19 (Fig. 11, 19bs) spaced apart a first distance from a catalyst (Fig. 11, 17) as well as where the intensity of the radiation from the light source is dependent on the angle at which the light strikes the catalyst as shown in Fig. 7, where the light source vector being normal to (perpendicular) the catalyst determines the intensity that portion of the catalyst experiences.

Additionally, Sambandan teaches everything mentioned above and note that the concept of creating a photocatalytic reaction between UV light source part (Fig. 1, “LED”) and a catalyst part (Fig. 1, “PCAT”) where a minimum intensity threshold is required (see paragraph 0045, “it is believed that being too proximal to the photocatalytic material decreased the light illumination area of the photocatalytic material surface to below the necessary or desired threshold. While not wanting to be limited by theory, it is believed that being too distal from the photocatalytic material results in insufficient the light intensity area, heat, etc to below the necessary or desired threshold.”) for the photocatalytic reaction to occur or occur at a desired rate since intensity is a measure of power/unit surface area wherein the intensity is dependent on an angle (theta, Fig. 1) at which light from the light source hits the catalyst part.

In view of Burnett, Ohya, and Sambandan, the distance and angle at which the light from the light source part irrradiates on to the catalyst part has been shown to be a .  

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Sambandan, Burnett and Ohya as applied to claims 1 and 19 resepectively, in further view of Ichikawa et al. (US 7,880,372), hereinafter referred to as  referred to as Ichikawa.

Regarding claim 21, Kim, as modified, teaches catalyst device of claim 1, however does not teach that the substrate is provided with a socket for supplying power.

Ichikawa teaches a light source (Fig. 1, LED “2”) having a substrate (4) is seated in a main body (5) and is provided with a socket (socket where connection terminal 3 is) for supplying power.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Kim, as modified, such that the substrate was provided with a socket, as taught by Ichikawa, in order to provide the predictable solution of the ability to provide power to the light source using a plug, wherein the socket helps alight the plug for delivering power to the light source.

Regarding claim 22, Kim, as modified, teaches the catalyst device of claim 1, however does not teach wherein an opening portion is formed in the main body so that a part of a socket coupled to the substrate is engaged with the main body so as to project to the outside of the main body.

Ichikawa teaches a light source (Fig. 1, LED “2”) having a substrate (4) is seated in a main body (5) and is provided with a socket (socket where connection terminal 3 is) for supplying power, wherein an opening portion (opened portion where connection terminal 3 is located) is formed in the main body so that a part of a socket (entire part of the socket that is located at connection terminal 3) coupled to the substrate (electrically) is engaged with the main body so as to project to the outside of the main body (notice how the socket extends away from the main body 5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Kim, as modified, such that the substrate was provided with a socket, as taught by Ichikawa, in order to provide the .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Sambandan, Burnett and Ohya as applied to claim 23, in further view of Dytrych et al. (US 2016/0250372).

Regarding claim 29, Kim, as mofidied, teaches the catalyst device according to claim 23, however does not teach wherein the second wavelength region has the maximum optical energy Pmax kept in a range of 400nm to 500nm (claim 11)

Dytrych teaches wherein two light sources, one which emits UV rays and one which emits visible light (see paragraph 0051, source 7 is made up of multiple LEDS, 2/3 which are UV and 1/3 which are visible light wavelengths) for photocatalytic removal of volatile and inorganic contaminants wherein visible light implicitly has a wavelength of between 400 and 700 nm.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kim, as modified,by using a catalyst material that reacts with both UV and visible light wavelengths, and including not only a UV source taught by Kim, but a visible light as taught by Dytrych in order to provide the predictable result broadening the wavelength spectrum which reacts with the catalyst part, thereby using a . 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Kim, Sambandan, Burnett and Ohya as applied to claim 19, in further view of Ando et al. (US 2015/0352242)

Regarding claim 32, Kim, as modified, teaches the catalyst device according to claim 19, however does not teach wherein the catalyst part has an air porosity kept at 80% or more.

Ando teaches a catalyst device comprising a catalyst part 26 (Fig. 1) exposed to a light source, paragraph 0035 (“It is preferred for the substrate to have a high porosity and a large surface area. If the porosity is too small, the resistance against the air flow comes to be large. The larger the surface area is, the better the reaction efficiency in the photocatalyst filter 26 enhances.”) disclosing that the larger the surface area (of the catalyst part), which is interpreted as the air porosity, the better the reaction efficiency.

Therefore, in view of Ando, the air porosity of the catalyst part is viewed as a results effective variable in that unexpected results would not occur through routine experimentation, wherein balancing the air porosity and surface area of the catalyst part directly effects the reaction efficiency as well as resistant to air flow and one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention would .  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Sambandan, Burnett and Ohya as applied to claim 33, in view of Jeong et al. (US 2018/0334267).

Regarding claim 35, Kim, as modified, teaches the air conditioning apparatus according to claim 33, however does not teach wherein the catalyst device is provided at a rear side of the evaporator, with respect to the air flow direction.

Jeong teaches an air conditioning device including an evaporator (Fig. 10, 14) with catalyst devices 30 upstream and downstream with respect to an airflow direction (from left to right, entering at 12), one of the catalyst devices (left 30) being on a front side (left side of 14) of the evaporator and one catalyst device being on a rear side (right side of 14) of the evaporator thereby destroying microbes or germs in the air flow upstream and downstream of the evaporator (See paragraph 0085-0087).

.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 11 as being unpatentable over over Kim (US 2016/0325606) in view of Sambandan et al. (US 2018/0280280559) have been considered but are moot because the new ground of rejection does not rely on this combination of prior art anymore.

Applicant’s arguments filed 11/24/2021 with regards to independent claims 1 and 11 being rejected under 35 U. S.C. 112(b) as being overcome since “The amendment to claim 1 is believed to render the Section 112 rejection moot because neither Kim nor Sambandan teach of suggest a main body assembled between the case and each other and having a receiving part formed therein so that a substrate is seated” is not 

Applicant’s arguments filed 11/24/2021 with regards to independent claims 1, 11, 19 and 36 being rejected or anticipated under 35 U.S.C. 103 over Kim (US 2016/0325606) in view of Sambandan et al. (US 2018/0280280559), Burnett (US 9,205,169) and Ohya (US 2003/0046947), the Applicant’s arguments are not persuasive.

Applicant first argues that none of the prior art teach or suggest “a main body assembled between the case and each other and having a receiving part formed therein so that a substrate is seated”, however, for reasons discussed above in the action, is indefinite for being unclear what structure of “each other” Applicant is referencing.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “a main body having a receiving part formed within the main body so that a substrate is seated” for purposes of examination.  Kim, in fact teaches a main body (Fig. 3, comprising 112 and 113) having a receiving part (walls 113) formed on the main body so that a substrate (Fig. 3, 122) is seated (since the substrate cannot be shifted between the walls 113, the substrate is considered seated).

Applicant further argues that none of the references teach a wavelength that has a value of 760nm.  However, as discussed above in the 35 U.S.C. 112(b) section, the limitation of claim 11, “wherein the light source part selectively uses any one of 

Min (US 8,813,516) teaches using a light source having a first wavelength region (interpreted as “partial ultraviolet light region”; see column 7, lines 42-67) and a second wavelength region including 760nm (since disclosed in column 7, lines 42-67, that the light region will include all visible light, including partial infrared, which is disclosed as being wavelengths longer than 770nm), wherein the light source emits light to a catalyst part (Fig. 5, 43) which is disclosed as “may be…titanium dioxide”(column 3, lines 34-39).  Column 7, lines 42-67 is as follows:

“For reference, visible light means light which has a wavelength range, of about 380 to 770 nm, which is commonly visible to a person's eyes. The change of nature of the visible light according to the wavelength is represented by a color. That is, as it progresses from red to violet, the wavelength becomes shorter. For example, the wavelength of red light is in the range of 700~610 nm, the wavelength of orange light is 610.~590 nm, the wavelength of yellow light is 590.~.570 nm, the wavelength of green light is 570.~500 nm, the wavelength of blue light is 500.~.450 nm, and the wavelength of violet light is 450.~400 nm. 
    When the infrared light, which has a wavelength longer than 770 nm is irradiated, the temperature in the storage chambers 20, 22 and 24 and the surface temperature of the stored foodstuffs are increased. Thus, the surface of the foodstuffs is discolored and the foodstuffs deteriorate quickly. For this reason, it is preferable that the irradiation device 30 is designed to emit light within the visible light region. 
    Because the red visible light region is not accurately discriminated from the infrared light region and the violet visible light region is not accurately discriminated from the ultraviolet light region, the visible light region defined in the present invention includes a partial infrared light region which has the range of the wavelength near the wavelength of the red visible light region and a partial ultraviolet light region which has the range of the wavelength near the wavelength of the violet visible light region.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Benzoni et al. (US 2005/0041932) teaches a light source part having a substrate that is seated in a main body (See paragraph 0026 and see Fig. 2A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763     

                                                                                                                                                                                                   /JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763